ORDER

PER CURIAM.
Defendant, Toby Weddington, appeals from the judgment entered following his guilty plea to first degree assault, in violation of section 565.050, RSMo 2000, and armed criminal action, in violation of section 571.015, RSMo 2000, on which he was sentenced to ten years imprisonment on each count, to be served concurrently with each other and consecutively to a previously imposed life sentence.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).